DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/21 and 5/25/21 have been fully considered but they are not persuasive. 

With regard to the first set of arguments, dated 4/8/21, the follow are the responses.  The responses to the 5/24/21 arguments are subsequent to that.

The first set of remarks argue on pages 4 to 5, the following:
Applicant respectfully submits that the Examiner has failed to set forth aprima facie case of obviousness based on the disclosures of Patchett and Ancimer.

Specifically, the Examiner merely points to Patchett as disclosing a catalyst composition that “may contain V205 and Ti02” and then points to the close-coupled SCR system of Ancimer and concludes that it would have been obvious to place a catalyst containing V2O5 and TiO2—"a Vanadium/Titania SCR catalyst”—close to an engine and close-couple it to a DOC catalyst comprising platinum on titania and/or alumina. The Examiner, however, fails to provide the requisite analysis and reasoning as to why one of ordinary skill in the art would have been motivated to specifically select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalyst compositions—which do not contain vanadium—and then place the Vanadium/Titania SCR catalyst in a particular configuration out of all the possible SCR system configurations—some which require a heater because they are placed far downstream from the engine, and some where a DOC or a DPF is placed upstream of the SCR catalyst.



The Examiner, however, has failed to provide the requisite reasoning as to why one of ordinary skill in the art would have specifically selected a Vanadium/Titania SCR catalyst out of all the possible SCR compositions that do not contain vanadium and place it close to the engine and close-couple it to a DOC or a DPF. The Examiner has the initial burden to establish aprima facie case of obviousness. Because the Examiner has failed to set forth the minimum required for a prima facie case of obviousness. Applicant is not required to provide evidence of all the different SCR catalyst compositions and arrangements that one of ordinary skill in the art could have instead selected. Nevertheless, Applicant points to

https://en.wikipedia.org/wiki/Selective catalytic reduction, which states “SCR catalysts are made from various porous ceramic materials used as a support, such as titanium oxide, and active catalytic components are usually either oxides of base metals (such as vanadium, molybdenum and tungsten), zeolites, or various precious metals. Another catalyst based on activated carbon was also developed which is applicable for the removal of NOx at low temperatures.[3] Each catalyst component has advantages and disadvantages.” (emphasis added).

	This is respectfully controverted.  The Patchett reference explicitly states that V2O5, WO3 and TiO2 are useable SCR catalysts (para. 22).  This is one of two possible options for the SCR composition.  Therefore, it would be obvious that from this small choice of possible catalyst compositions, one of ordinary skill would choose one of these. 
	Applicant appears to reference all the possible different SCR compositions that could be applied here and asks why, out of all the possible SCR compositions, did the examiner pick the Patchett reference.  This is further argued below and responded to in greater detail as well.  
	As to the Wikipedia reference, it is respectfully argued that the choice of different SCR catalysts should be based on the reference itself, in this case, Patchett, as to the reason for why a person of ordinary skill in the art would consider a V2O5 and TiO2-type catalyst for their SCR.


Applicant respectfully submits that the only “logical” way the Examiner can maintain that she met the minimum burden required to establish a prima facie case of obviousness in view of the plurality of different SCR catalyst compositions and exhaust system configurations, is to hold that the different SCR catalyst compositions and compositions, exhaust system configurations, etc. are all essentially the same—that the different compositions and configurations are simple substitutes of each other. Thus, should the Examiner maintain the rejections. Applicant respectfully requests that the Examiner takes Official Notice and clearly states for the record that all SCR catalyst compositions are considered simple substitutes of each other and that exhaust system configurations and environments, e.g., temperatures, are similarly simple substitutes—that it does not matter whether one picks a base metal SCR catalyst over a precious metal SCR catalyst when before or after a DOC catalyst or near or far from the engine, etc.

Because the Examiner has failed to establish any reason why one would have been motivated to select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalysts and then arrange the Vanadium/Titania SCR catalyst in the specific configuration as instantly claimed out of all the other possible configurations known in the art, the Examiner appears to use Applicant’s own invention to pick and choose parts of disclosures in the prior art and piece them together to look like the claimed invention—this is improper hindsight. In fact, in the prior Office Action, the Examiner used Applicant’s asserted unexpected advantages as to why one skilled in the art would have been motivated to select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalysts and then arrange the Vanadium/Titania SCR catalyst in the specific configuration as instantly claimed instead of all the other possible configurations known in the art.

	This is respectfully contended.  The primary Patchett reference states that the SCR can be one of two choices and the first of these is V2O5 with TiO2.  The reference to all the different possible SCR compositions above is based on Wikipedia, but not the cited reference of record.
	As to the “simple substitution” request, this is respectfully denied.  Since Patchett is the primary reference and for which the SCR composition is relied, there is not another catalyst for which to substitute with.

	Next, page. 6 of the remarks argue the following:
Nowhere do any of the cited documents alone or in combination teach or suggest the advantages of the instant invention as claimed. Specifically, nowhere do Patchett, Ancimer, Sung, Kim, and Chandler, alone or in combination, teach or suggest the unexpected advantage of the instant invention as claimed—that selecting a Vanadium/Titania SCR catalyst and placing it in the specific configuration as claimed allows the dual mode operation as follows:

Modified Figure 3a and Fig. 3b (not shown here).

	Applicant’s position is respectfully not persuasive.  The evidence provided in the bottom of page. 6 of the remarks compare the performance of a vanadia/titania SCR with a urea hydrolysis catalyst vs. one without a urea hydrolysis.  This is not a sufficient showing of unexpected results however.

	With regard to the response dated 5/25/21, the remarks from Applicant are as follows.  Page. 4 into page. 5 of the remarks summarized the interview dated that day:

Interview Summary

On May 25, 2021, a telephonic interview with the Examiner and her Supervisory Examiner was conducted.

During the interview, the Examiner was unable to articulate why, out of the infinite number of references and prior art SCR compositions—which do not contain vanadium oxide supported on titania—one of ordinary skill in the art would have been motivated to select an optional composition disclosed in Patchett to be used as the SCR in the close-coupled system of Ancimer—when Ancimer fails to mention vanadium oxide, let alone disclose a single SCR catalyst composition.

Applicant representative pointed out that Doring—a prior art reference that the Examiner previously cited against the claims—teaches against using vanadium oxide at high temperatures because it sublimes. Thus, one of ordinary skill in the art would have been reasonably selected an SCR catalyst composition that does not contain vanadium oxide out of the plethora of nonvanadium oxide containing SCR compositions in the art in an exhaust system where the SCR catalyst was to be close-coupled to the engine where it would be exposed to high temperatures.

Despite having previously cited Doring, the Examiner indicated that the teachings of Doring have not been considered because Applicant has not submitted such arguments in its last Response. The Examiners stated that such arguments about Doring might be helpful. The Examiners also asserted that Wikipedia is not citable evidence of the state of the art, z'.e., the existence of non-vanadium oxide containing SCR catalysts because anyone can change or edit a Wikipedia entry. Thus, the undersigned stated that Applicant would submit a Supplemental Response including arguments regarding Doring along with “citable” evidence of the plurality of SCR catalyst compositions that do not contain vanadium oxide which one of ordinary skill in the art would have had to choose from.

The Examiner and the Supervisory Examiner stated that they did not know whether they would be able to consider a Supplemental Response even if submitted this same day as the interview because—despite being present in PAIR almost immediately after submission via EFS- Web—the USPTO mailroom might not “docket” the Supplemental Response in time for the Examiner to act by this bi-week as required by the current placement of the case on her docket.

The undersigned explained that the whole purpose of requesting the interview prior to the next action on the merits was to compact prosecution and be able to submit a Supplemental Response if needed in order to avoid having to file an RCE to have the arguments and evidence entered in the record for purposes of appeal. The Examiners stated that such arguments and evidence could be submitted even after an Advisory Action and be entered in the record for purposes of appeal.
The undersigned corrected the Examiners and explained that such arguments and evidence is not “of record” on appeal.

	This position by Applicant’s representative is respectfully contended here.   It is the examiner’s position that the presence of vanadia with titania was found in the primary Patchett reference, which, as cited in para. 22, is only one of two options and therefore would be clear why one of ordinary skill in the art would pick this composition for use as an SCR.  
	Applicant’s representative then cites to Doring, which is a reference that is no longer on record, to support their position against using the vanadia/titania of Patchett. The examiner will address those remarks if raised in detail. 
	The examiner is considering the supplemental response submitted after the interview because as a result of the computer’s new docketing system, a supplemental response in the application did restart the examiner’s time to respond. 

	The remarks on page. 5-6 then argue the following:
The Examiner rejected claims 9, 10, 11, 16 under 35 U.S.C. 103 as being unpatentable over Pateheh (US 20090104096) and in view of Ancimer (US 20130232958). The Examiner rejected claim 12 under 35 U.S.C. 103 as being unpatentable over Patchett, Ancimer, and Sung (US 20150165423). The Examiner rejected claim 13 under 35 U.S.C. 103 as being unpatentable over Patchett, Ancimer, Sung, and Kim (KR20140131402. the corresponding English version is US 20140349840). The Examiner rejected claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Patchett, Ancimer, and (/handler (US 20110268624).

Applicant respectfully submits that the Examiner has failed to set forth aprima facie case of obviousness based on the disclosures of Patchett and Ancimer.

Specifically, the Examiner merely points to Patchett as disclosing a catalyst composition that “may contain V205 and Ti02” and then points to the close-coupled SCR system of Ancimer and concludes that it would have been obvious to place a catalyst containing V2O5 and TiCk—"a Vanadium/Titania SCR catalyst”—close to an engine and close-couple it to a DOC catalyst comprising platinum on titania and/or alumina. The Examiner, however, fails to provide the requisite analysis and reasoning as to why one of ordinary skill in the art would have been motivated to specifically select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalyst compositions—which do not contain vanadium—and then place the Vanadium/Titania SCR catalyst in a particular configuration out of all the possible SCR system configurations—some which require a heater because they are placed far downstream from the engine, and some where a DOC or a DPF is placed upstream of the SCR catalyst.

The art of automobile catalysts is replete with SCR catalyst compositions that are asserted as providing superior SCR catalysis for whatever the given configuration, e.g., physical arrangement of exhaust system components, layers, and zones, or environments, e.g., temperatures.

The Examiner, however, has failed to provide the requisite reasoning as to why one of ordinary skill in the art would have specifically selected a Vanadium/Titania SCR catalyst out of all the possible SCR compositions that do not contain vanadium and place it close to the engine and close-couple it to a DOC or a DPF. The Examiner has the initial burden to establish a yrima facie case of obviousness. Because the Examiner has failed to set forth the minimum required for aprima facie case of obviousness. Applicant is not required to provide evidence of all the different SCR catalyst compositions and arrangements that one of ordinary skill in the art could have instead selected. Nevertheless, Applicant points to

https://en.wikipedia.org/wiki/Selective catalytic reduction, which states “SCR catalysts are made from various porous ceramic materials used as a support, such as titanium oxide, and active catalytic components are usually either oxides of base metals (such as vanadium, molybdenum and tungsten), zeolites, or various precious metals. Another catalyst based on activated carbon was also developed which is applicable for the removal of NOx at low temperatures.[3] Each catalyst component has advantages and disadvantages.” (emphasis added).

As examples of the plethora of other SCR compositions that one of ordinary skill in the art could have selected over vanadium oxide supported on titania, Applicant points to the following CIS patents and applications as evidencing the indefinite number of different SCR catalyst compositions from which one of ordinary skill in the art could have selected:

US20140271422 which discloses:

Selective catalytic reduction (SCR), using ammonia or ammonia precursor as reducing agent is believed to be the most viable technique for the removal of nitrogen oxides from the exhaust of diesel vehicles. In typical exhaust, the nitrogen oxides are mainly composed of NO (>90%), so the SCR catalyst favors the conversion of NO and NH3 into nitrogen and water. Two major challenges in developing catalysts for the automotive application of the ammonia SCR process are to provide a wide operating window for SCR activity, including low temperatures of from 200° C. and higher and improvement of the catalyst's hydrothermal stability for temperatures above 500° C. As used herein hydrothermal stability refers to retention of a material's capability to catalyze the SCR of NOx, with a preference for the retention to be at least 85% of the material's NOx conversion ability prior to hydrothermal aging.

	Applicant’s position is respectfully contended here.  The combination of Patchett with Ancimer is that the vanadia/titania and DOC of Patchett is close coupled, as taught by Ancimer.

	The remarks argue that one of ordinary skill would not know to select vanadium/titania as the SCR “out of all the other possible SCR catalyst compositions”, but the Patchett reference itself only cites to two possible SCR options.  Therefore one of ordinary skill would know to pick this composition as one possible SCR for use in their process.
	The remarks seem to rely on the entire database of prior art in the SCR field as their pool of possible SCR catalyst compositions one of ordinary skill could use.  However, the office action relies on only one reference to disclose this feature and that reference only gives two options.  
	The remarks chose to make the standard for obviousness based on why one of ordinary skill in the art would pick from the entire field of SCR compositions and use the SCR catalyst of Patchett.  However it is respectfully argued that the obviousness combination relied upon the SCR catalyst composition in Patchett and the obviousness was with the couple coupled engine of Ancimer.
	As to the Wikipedia reference, it is respectfully contended that Applicant’s use of this citation broadens the scope of possible SCR catalysts to make the choice of the SCR in the primary reference less relevant.  However, the primary is chosen to disclose the claimed composition.  Furthermore, the use of a Wikipedia reference is problematic.  More specifically, Wikipedia is open to a large contributor base and allowing anyone to edit (Wikipedia, p. 6), Wikipedia is written largely by amateurs, as "Those with expert credential are given no additional weight" (Wikipedia, p. 7). It is also noted, "As wiki documents, articles are never considered complete and may be continually edited and improved...Users should be aware that not all articles are of encyclopedic quality from the start: they may contain false or debatable information.” (Emphasis added).
	In the citation to US Pub.: 2014/0271422, Applicant relies on this reference to again broaden the scope of all the possible SCR catalyst compositions useable in the field.  But again, this was not the reference relied upon and the reference cite disclosed the claimed composition.

	Page. 6-14 of the remarks then cite to other references that disclose a different SCR catalyst composition than the one disclosed in Patchett.  However none of these references are relevant to the cited reference.

	The remarks on page 14 to page 15 argues the following:
While vanadium oxide is known in the prior art to be used for SCR catalysis—vanadium oxide is one of an indefinite number of materials that are used in the art for SCR catalysis. Why would a person of ordinary skill in the art have been motivated to select vanadium oxide supported on titania over Fe on titania or Fe on alumina or Mg on titania or Mg on alumina or Mn on titania or Mn on alumina or magnesium oxide on titania or magnesium oxide on alumina or Cu on titania or Cu on alumina or cerium zirconium oxide per US20140271422?
Why would a person of ordinary skill in the art have been motivated to select vanadium oxide supported on titania over a copper or iron containing zeolite per US20110126525 and US7481983 —where, e.g., the zeolite has a framework type that is ACO, AEI, AEN, AFN, AFT, AFX, ANA, APC, APD, ATT, CDO, CHA, DDR, DFT, EAB, EDI, EPI, ERI, GIS, GOO, IHW, ITE, ITW, LEV, KFI, MER, MON, NSI, OWE, PAU, PHI, RHO, RTH, SAT, SAV, SIV, THO, TSC, UEI, UFI, VNI, YUG or ZON per US20120258032—and optionally impregnated with Pt, Pd, and Rh or Cu, Fe, or Si-containing alumina impregnated with two precious metals selected from Pt, Pd, and Rh per US20110126525?

And even if a person of ordinary skill in the art would have been motivated to select a metal oxide for the SCR catalyst material, why would one of ordinary skill in the art select vanadium oxide over oxides of Cu, Zn, Cr, Al, Ti, Mn, Co, Fe, Ni, Pd, Pt, Rh, Rd, Mo, W, and Ce as disclosed in US20120258032?

Even if one of ordinary skill in the art just happened to select vanadium oxide supported on titania over the indefinite number of options and possibilities, the Examiner fails to provide any logical reasoning as to why one of ordinary skill in the art would have been motivated to place an SCR catalyst comprising vanadium oxide supported on titania close-coupled to a compression ignition engine.


	The remarks above are respectfully disagreed. Applicant cites to references not relied upon in the office action and asks why one of ordinary skill in the art would pick the cited prior art.  
	In the MPEP section 706 it explains that the rejection of claims is based on the following procedure:
37 C.F.R. 1.104   Nature of examination.
*****
(c) Rejection of claims.
(1) If the invention is not considered patentable, or not considered patentable as claimed, the claims, or those considered unpatentable will be rejected.
(2) In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
(3) In rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability and, insofar as rejections in applications are concerned, may also rely upon facts within his or her knowledge pursuant to paragraph (d)(2) of this section.
(4)

	Therefore the comparison of the claims is against relevant prior art cited in the office action and not the prior art at large.

Next, page 15 and 16 argues the following:

    PNG
    media_image1.png
    644
    699
    media_image1.png
    Greyscale

	Applicant’s argument with regard to these cited references are similarly not persuasive.  Applicant’s pulls various references from the field of exhaust purification and SCR catalysts to show that some references do not disclose Applicant’s invention or Patchett’s invention.  This is not persuasive for the reasons discussed above.


    PNG
    media_image2.png
    606
    714
    media_image2.png
    Greyscale

	As mentioned earlier, the task of the examiner is not to question why the prior art is chosen, but to find prior art that the examiner considers is the closest.  The reason Patchett was chosen was because it was considered close prior art.
	As to the reasoning under KSR, the reasoning provided in the obviousness combination does have a basis under this case law.  Specifically, the obviousness statement made to combine Patchett with Ancier was as follows:  
	“Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to close-couple the SCR to the engine, as taught by Ancimer for use with the system of Patchett because this enables extension of life of the aftertreatment system and adjusts the NO and NO2 levels for beneficial use in a downstream DOC”.
	Under the KSR guidelines, the following are all effective reasons that can be applied in a 103 combination:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	See MPEP section 2141.  In this case, the reasoning provided for combining Patchett with Ancimer can fall under A, D and G above. 

	Next, page 17 of the remarks argue the following:

    PNG
    media_image3.png
    388
    697
    media_image3.png
    Greyscale

	
	Page 18, top paragraph in the remarks then argues the following:
Thus, it would have been unreasonable for one of ordinary skill in the art to be motivated to close-couple a vanadium oxide containing catalyst with an engine where it would be subjected to high temperatures. That is, it would have been unreasonable for one to expect that despite the high temperatures resulting from the engine, the use of vanadium oxide would “enable[ ] extension of life of the aftertreatment system” as asserted by the Examiner (without any evidence or logical reasoning). In fact, because of the exposure to high temperatures because of being close-coupled to the engine, one of ordinary skill in the art would have expected that the vanadium oxide would not perform as efficiently as purported by Patchett in view of the teaching of Doring.

	Applicant’s position above is similarly faulty as those reasons given in the above referenced application.  Doring is no longer a reference of record.  Nonetheless, to respond to Applicant’s position that the combination of Patchett and Amcier would not be enabled, the examiner also respectfully disagrees.  The cited paragraph in Doring above (para. 6) is the background and is explaining one of several issues in the prior art.  The invention of Doring does use vanadium pentoxide in their SCR catalyst (see para. 19, 28) but as part of their solution to the problem discussed in para. 6 (background), Doring adds an ammonia oxidizing catalyst (para. 16).  Therefore, although vanadium oxide may have problems when near the engine, Doring fixes those issues by adding an ammonia oxidation catalyst. 

	Next, Applicant argues on page 18 the following:
Again, Applicant respectfully submits that the only “logical” way the Examiner can maintain that she met the minimum burden required to establish aprima facie case of obviousness in view of the plurality of different SCR catalyst compositions and exhaust system configurations, is to hold that the different SCR catalyst compositions and compositions, exhaust system configurations, etc. are all essentially the same—that the different compositions and configurations are simple substitutes of each other. Thus, should the Examiner maintain the rejections. Applicant respectfully requests that the Examiner takes Official Notice and clearly states for the record that all SCR catalyst compositions are considered simple substitutes of each other and that exhaust system configurations and environments, e.g., temperatures, are similarly simple substitutes—that it does not matter whether one picks a base metal SCR catalyst over a precious metal SCR catalyst when before or after a DOC catalyst or near or far from the engine, etc.

Because the Examiner has failed to establish any reason why one would have been motivated to select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalysts and then arrange the Vanadium/Titania SCR catalyst in the specific configuration as instantly claimed out of all the other possible configurations known in the art, the Examiner appears to use Applicant’s own invention to pick and choose parts of disclosures in the prior art and piece them together to look like the claimed invention—this is improper hindsight. In fact, in the prior Office Action, the Examiner used Applicant’s asserted unexpected advantages as to why one skilled in the art would have been motivated to select a Vanadium/Titania SCR catalyst out of all the other possible SCR catalysts and then arrange the Vanadium/Titania SCR catalyst in the specific configuration as instantly claimed instead of all the other possible configurations known in the art.



	Applicant’s position is acknowledged but respectfully dissented as explained in the reasoning provided above.  The combination for a section 103 rejection does not require a showing of why one of ordinary skill in the art would have selected the claimed catalyst composition out of all the possible ones in the entire field of endeavor but to find a reference that is close or closest to the claimed invention.

	Finally, on page 19, the argument comparing Fig. 3a and 3b in the specification is re-iterated:
Nowhere do any of the cited documents alone or in combination teach or suggest the advantages of the instant invention as claimed. Specifically, nowhere do Patchett, Ancimer, Sung, Kim, and Chandler, alone or in combination, teach or suggest the unexpected advantage of the instant invention as claimed—that selecting a Vanadium/Titania SCR catalyst and placing it in the specific configuration as claimed allows the dual mode operation as follows:

Modified Figure 3a (not shown) and Fig. 3b (not shown).

	This remark is respectfully controverted because the comparison is between and vandia/titania SCR with a urea hydrolysis catalyst and one without, which is respectfully not necessarily a showing that use of a vanadia/titania SCR produces unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patchett (US Pub.: 2009/0104096) and in view of Ancimer (US Pub.: 2013/0232958).
As to Claim 9 and 16, Patchett describes a system for the treatment of emissions (abstract) particularly in diesel engines (para. 25, 58), which is a type of compression ignition engine.  The system of Patchett includes a first SCR that is downstream of an injector (para. 19).  The SCR is disposed on the inlet of a substrate (para. 19).  On the outlet this substrate is an ammonia destruction catalyst (para. 20).  The ammonium destruction catalyst can be considered the equivalent of the DOC in the claims (the second catalyst).  The ammonia destruction catalyst may include a Pt-group metal (para. 20) dispersed on alumina (para. 77).  The injector can be used to feed urea (para. 4, 61).
	The SCR may contain V2O5 and TiO2 (para. 22).  Since the two are together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the V2O5 is supported on the titania.
	Patchett does not teach that the SCR is close-coupled however.
	Ancimer describes a system for treating exhaust from an engine (abstract).  The reference explains that in order to improve the impact of the NO and NO2 amounts upon the downstream DOC/DPF system and extending the life of the aftertreatment system, Ancimer describes adding a close-coupled SCR (para. 19), which is close-coupled to the engine (para. 8).  Also upstream of the SCR is an injector (see Fig. 1, 114) that feeds urea (para. 12, 34).
	As to the method steps of the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same system would be effective to perform in the same way.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to close-couple the SCR to the engine, as taught by Ancimer for use with the system of Patchett because this enables extension of life of the aftertreatment system and adjusts the NO and NO2 levels for beneficial use in a downstream DOC.

As to Claim 10, Patchett explains that the SCR can include WO3 (para. 22).

As to Claim 11, Patchett explains that the oxidation catalyst can include Pd (para. 16, 21).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patchett and Ancimer as applied to claim 9 above, and further in view of Sung (US Pub.: 2015/0165423).
Sung describes an oxidation catalyst that includes Pt (abstract).  Sung explains that the oxidation catalyst includes a first washcoat and a second washcoat as well as a third washcoat (abstract).  Sung explains that this is because at lower temperatures, oxidation catalysts are not as effective (para. 7).  For that reason, additional catalytic materials are added to increase pollutant reduction (para. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional catalytic materials to the ammonia oxidation layer of Patchett and Ancimer because Sung explains that this more effectively reduces pollutants during the cold start temperature ranges.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patchett, Ancimer and Sung as applied to claim 12 above, and further in view of Kim (KR 20140131402).
Kim describes an ammonia oxidation catalyst which is made of a Pt metal and Cu both of which are impregnated onto a zeolite (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cu impregnated into a zeolite, as taught by Kim for use with the Pt-containing oxidation catalyst of Patchett, Ancimer and Sung because this catalyst combination is known to be effective for use in catalytic  ammonia oxidation.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patchett and Ancimer as applied to claim 9 above, and further in view of Chandler (US Pub.: 2011/0268624).
Patchett explains that their SCR may include a zeolite (para. 22), but does not disclose the entire combination.
Chandler describes their SCR composition, which has V2O5/WO3/TiO2 combined with Fe/Beta zeolite (para. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCR of Patchett and Ancimer contains both V2O5/WO3/TiO2 as well as Fe/Beta zeolite, as taught by Chandler because SCR catalysts are known to contain these compounds to effectively reduce NOx catalytically.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

July 23, 2021